Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 1 of 23




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-034

   FRED NEKOUEE, individually,             :
                                           :
                  Plaintiff,               :
                                           :
   vs.                                     :
                                           :
   MSMP INVESTORS, LLC, a Colorado limited :
   liability company;                      :
                                           :
   GUST FAMILY ENTERPRISES, INC., a        :
   Colorado corporation;                   :
                                           :
   and                                     :
                                           :
   NATURAL GROCERS BY VITAMIN              :
   COTTAGE, INC., a Delaware corporation;  :
                                           :
                                           :
                  Defendants.              :
   _______________________________________:


                                           COMPLAINT
                                    (Injunctive Relief Demanded)


         PLAINTIFF, FRED NEKOUEE, individually, on his behalf and on behalf of all other

  mobility impaired individuals similarly situated (sometimes referred to as “Plaintiff”), hereby sues

  the Defendants, MSMP INVESTORS, LLC, a Colorado limited liability company; GUST

  FAMILY ENTERPRISES, INC., a Colorado corporation; and NATURAL GROCERS BY

  VITAMIN COTTAGE, INC., a Delaware corporation (sometimes referred to as “Defendants”),

  for injunctive relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans

  with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

         1.      Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 2 of 23




  of Hillsborough.

          2.      Defendant MSMB Investors, LLC’s property, the Main Street Marketplace, is

  located near Main Street and 17th Avenue, Longmont, Colorado 80501, in Boulder County (“Main

  Street Marketplace”).

          3.    Defendant Gust Family Enterprises, Inc.’s store, Ace Hardware, is located at 1727

  N. Main Street, Longmont, Colorado 80501 and is in the Main Street Marketplace (“Ace

  Hardware”).

          4.    Defendant Natural Grocers by Vitamin Cottage, Inc.’s store, Natural Grocers, is

  located at 1745 N. Main Street, Longmont, Colorado 80501 and is in the Main Street Marketplace

  (“Natural Grocers”).

          5.      Venue is proper in the District of Colorado because venue lies in the judicial district

  of the situs of the property. The Defendant’s property is located in and does

  business within this judicial district.

          6.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  original jurisdiction over actions which arise from the Defendants’ violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

          7.     Defendants each own, lease, lease to, or operate a place of public accommodation

  as defined by the ADA, 42 U.S.C. § 12181(7)(E), and the regulations implementing the ADA, 28

  CFR 36.201(a) and 36.104.

          8.    The Main Street Marketplace is a place of public accommodation.

          9.    Ace Hardware is a place of public accommodation.

          10.   Natural Grocers is a place of public accommodation.

          11.   Defendants are responsible for complying with the obligations of the ADA.



                                                     2
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 3 of 23




         12.     Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

  individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

  sclerosis and requires the use of a wheelchair for mobility.

         13.      Mr. Nekouee travels to the Longmont-Firestone area every three to six months to

  accompany his brother at heavy equipment auctions and to visit heavy equipment dealerships,

  where he assists his brother compare prices to equipment available in other areas, or to help his

  brother evaluate whether to buy or sell heavy equipment, or to vacation.

         14.      Fred Nekouee has visited the property which forms the basis of this lawsuit on

  August 3, 2018 and October 1, 2018, and he bought goods and sought to avail himself of the

  services at the Main Street Marketplace, Ace Hardware and Natural Grocers on such dates.

         15.      Fred Nekouee attended a heavy equipment auction in the area on October 3, 2018,

  and he visited Rocky Mountain National Park on October 2, 2018.

         16.      Fred Nekouee plans to return to the property to avail himself of the goods and

  services offered to the public at the property.

         17.      The Plaintiff has definite plans to return to the area and to the Main Street

  Marketplace, Ace Hardware and Natural Grocers in late January or early February of 2019.

         18.      The Main Street Marketplace, Ace Hardware and Natural Grocers are close to the

  hotels he stays at in the area and are close to the heavy equipment auction and dealerships he visits.

         19.      The Plaintiff likes to shop at Ace Hardware to look at and buy tools, batteries and

  small garden supplies while traveling, and since Ace Hardware is a chain, he generally knows that

  it carries what he likes and needs.

         20.     The Plaintiff plans to return to Ace Hardware to shop again.

         21.     While traveling, the Plaintiff likes to buy grocery items that he can take back to his



                                                    3
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 4 of 23




  hotel room from grocery stores like Natural Grocers.

          22.    The Plaintiff likes the healthy food offerings at Natural Grocers.

          23.    The Plaintiff plans to return to Natural Grocers to buy groceries again.

          24.    For the reasons set forth in paragraphs 13-23 and 36, Fred Nekouee plans to return

  to the Main Street Marketplace, Ace Hardware, and Natural Grocers.

          25.    The Plaintiff has encountered architectural barriers at the subject property.

          26.    The barriers to access that the Plaintiff encountered at the property have endangered

  his safety, impaired his ability or those accompanying him to park a vehicle, impaired his ability

  to access the property, and have impaired his use of the restrooms in Ace Hardware and Natural

  Grocers.

          27.    The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

  nearly flat.

          28.    The Plaintiff cannot move up steep inclines or down steep slopes in his wheelchair

  because he lacks the strength and also risks tipping his wheelchair backwards or forwards.

          29.    Excessively steep cross slopes cause the Plaintiff to be unstable in his wheelchair

  and such excessively steep slopes pose a risk of causing the Plaintiff to tip over sideways in his

  wheelchair.

          30.    On his visit to the Main Street Marketplace, the Plaintiff encountered excessively

  steep slopes in its parking lot.

          31.    The Plaintiff encountered and observed barriers to access at and in the men’s

  restroom in Ace Hardware; and so, he also tried to use the women’s restroom in Ace Hardware, in

  which women’s restroom he also encountered and observed barriers to access.

          32.    The Plaintiff encountered and observed barriers to access the men’s restroom in



                                                   4
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 5 of 23




  Natural Grocers; and so, he also tried to use the women’s restroom in Natural Grocers, in which

  women’s restroom he also encountered and observed barriers to access.

         33.     The Plaintiff is deterred from visiting the Main Street Marketplace even though he

  enjoys its food, because of the difficulties he will experience there until the property is made

  accessible to him in a wheelchair.

         34.     Fred Nekouee has a realistic, credible, existing and continuing threat of

  discrimination from the Defendants’ non-compliance with the ADA with respect to this property

  as described but not necessarily limited to the allegations in paragraph 39 of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  in violation of the ADA by the Defendants.

         35.     Fred Nekouee desires to visit the Main Street Marketplace not only to avail himself

  of the goods and services available at the property but to assure himself that this property is in

  compliance with the ADA so that he and others similarly situated will have full and equal

  enjoyment of the property without fear of discrimination.

         36.     The Defendant has discriminated against the individual by denying him access to,

  and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

  accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq.

         37.     The Defendants have discriminated, and is continuing to discriminate, against the

  Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

  1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

  $500,000 or less).

         38.      Preliminary inspections of the Main Street Marketplace, Ace Hardware and

  Natural Grocers have shown that violations of the ADA exist.



                                                    5
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 6 of 23




         39.        The violations of the ADA that Fred Nekouee personally encountered or observed

  include, but are not limited to:

          PARKING

               a. The van accessible parking space in front of Little Caesars is about 108 inches wide
         and less than 132 inches wide with an access aisle next to the space that is about 62 inches

         wide. This parking space is less than the minimum required width of 132 inches (3350

         mm) when the access aisle width is 60 inches, in violation of Federal Law 2010, ADAAG

         §§ 502.2 and 502.3. The Plaintiff observed this condition.

               b.      As shown in the photographs below, the van accessible parking space in front

         of the entrance to Ace Hardware is about 110 inches wide and less than 132 inches wide

         with an access aisle next to this parking space that is about 47 inches wide. This parking

         space is less than the minimum required width of 132 inches (3350 mm) when the access

         aisle width is 60 inches, in violation of Federal Law 2010, ADAAG §§ 502.2 and 502.3.

         The Plaintiff observed this condition.




                                                    6
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 7 of 23




           c. The access aisle serving the accessible parking spaces in front of the entrance to
        Ace Hardware shown in the photograph in subparagraph (b) above is about 47 inches wide

                                               7
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 8 of 23




        and less than 60 inches wide. This access aisle is less than the minimum required width

        of 60 inches (1525 mm), in violation of Federal Law 2010, ADAAG § 502.3.1.             The

        Plaintiff encountered this narrow access aisle.

           d. The width of the van accessible parking space to the left of the entrance to Ace
        Hardware (as one faces the entrance) is about 96 inches wide and less than 132 inches wide

        with an access aisle next to this parking space that is about 60 inches wide. This parking

        space is less than the minimum required width of 132 inches (3350 mm) when the access

        aisle width is 60 inches, in violation of Federal Law 2010, ADAAG §§ 502.2 and 502.3.

        The Plaintiff observed this condition.

           e. In the parking lot, the parking space for disabled patrons with van access in front
        of Natural Grocers has a running slope as steep as about 1:25 (4%) and steeper than a slope

        of 1:48 (2%). This parking space has a running slope steeper than the maximum allowed

        slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG § 502.4. The Plaintiff

        encountered this slope, and it made him unstable in his wheelchair while unloading from

        and loading into his vehicle.

           f.   In the parking lot, the parking space for disabled patrons with van access in front

        of Ace Hardware has a running slope as steep as 1:32.3 (3.1%) and steeper than a slope of

        1:48 (2%). This parking space has a running slope steeper than 1:48 (2%), in violation of

        Federal Law 2010, ADAAG§ 502.4. The Plaintiff observed this condition.

           g. In the parking lot, the middle section of the parking space for disabled patrons in
        front of Ace Hardware has a change in level with a running slope at such change of level

        as steep as about 1:13.7 (7.3%) and steeper than a running slope of 1:48 (2%). The middle

        section of this parking space has a running slope steeper than the maximum allowed slope


                                                 8
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 9 of 23




        of 1:48 (2%), in violation of Federal Law 2010, ADAAG § 502.4.                 The Plaintiff

        encountered this slope in this parking space, and it made him unstable in his wheelchair.

           h. In the parking lot, the middle section of the parking space for disabled patrons in
        front of Ace Hardware with van access to the right of the parking space described in

        subparagraph (g) above as one faces Ace Hardware, has a change in level with a running

        slope at such change of level as steep as about 1:17.5 (5.7%) and steeper than a running

        slope of 1:48 (2%). The middle section of this parking space has a running slope steeper

        than the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG

        § 502.4. The Plaintiff encountered this slope in this parking space, and it made him

        unstable in his wheelchair.

           i. In the parking lot, the front section of the parking space for disabled patrons in front
        of Ace Hardware shown in the photograph below, has a change of level with a running

        slope as steep as about 1:6.5 (15.5%) and steeper than a slope of 1:48 (2%). The front

        section of this parking space for disabled patrons has a running slope steeper than 1:48

        (2%), in violation of Federal Law 2010, ADAAG § 502.4. The Plaintiff observed this

        change in level and slope, and it deters him from visiting this Ace Hardware.




                                                  9
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 10 of 23




           j.    In the parking lot, the front section of the parking space for disabled patrons in

        front of Ace Hardware, shown in the photograph in subparagraph (i) above, has a cross

        slope as steep as about 1:20.8 (4.8%) and steeper than a slope of 1:48 (2%). The front

        section of this parking space for disabled patrons has a cross slope steeper than the

        maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG § 502.4.

        The Plaintiff observed this change in level and slope, and it deters him from visiting this

        Ace Hardware.

           k. In the parking lot, the front section of the access aisle serving the disabled parking
        spaces in front of Natural Grocers, shown in the photograph below, has a running slope as

        steep as about 1:25.6 (3.9%) and steeper than a slope of 1:48 (2%). The running slope of

        the front section of this access aisle has a running slope steeper than the maximum allowed



                                                10
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 11 of 23




        slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG § 502.4. The Plaintiff

        encountered this slope while moving in his wheelchair, and it made him unstable in his

        wheelchair.




           l.   In the parking lot, the running slope of the front section of the access aisle serving

        the disabled parking spaces in front USPS and Ace Hardware is as steep as about 1:23

        (4.3%) and steeper than a slope of 1:48 (2%). The running slope in the front section of

        this parking space is steeper than the maximum allowed slope of 1:48 (2%), in violation of

        Federal Law 2010, ADAAG § 502.4. The Plaintiff encountered this slope in this access

        aisle while moving in his wheelchair, and it made him unstable in his wheelchair.

           m. In the parking lot, the front section of the access aisle serving the disabled parking
        spaces in front of Ace Hardware has been resurfaced, has a change in level due to the


                                                 11
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 12 of 23




        resurfacing, and has a running slope as steep as about 1:15.4 (6.5%) and steeper than a

        slope of 1:48 (2%). The front section of this access aisle has a running slope steeper than

        the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG §

        502.4. The Plaintiff encountered this change in level and steep slope while moving in his

        wheelchair, and they made him unstable in his wheelchair.

           n. In the parking lot, the front and middle sections of the access aisle to the left of the
        entrance to Ace Hardware as one faces Ace Hardware has a running slope as steep as about

        1:18.5 (5.4%) and steeper than a slope of 1:48 (2%). The front and middle sections of this

        access aisle have running slopes steeper than the maximum allowed slope of 1:48 (2%), in

        violation of Federal Law 2010, ADAAG § 502.4. The Plaintiff observed these slopes, and

        it deters him from visiting this Ace Hardware.

           o.     In the parking lot, the access aisle serving the parking spaces for disabled patrons

        in front of Little Caesars is as steep as about 1:18.5 (5.4%) and steeper than a slope of 1:48

        (2%). The cross slope of this access aisle is steeper than the maximum allowed slope of

        1:48 (2%), in violation of Federal Law 2010, ADAAG § 502.4.            The Plaintiff observed

        the slope of this access aisle, and it deters him from visiting this Little Caesars.

           p.     The slope of the accessibility curb ramp side or flare in front of Ace Hardware is

        as steep as about 1:5.7 (17.4%) and steeper than slope of 1:10 (10%). The slope of this

        accessibility curb ramp flare is steeper than the maximum allowed slope of 1:10 (10%), in

        violation of Federal Law 2010, ADAAG § 406.3. The Plaintiff encountered this steep

        curb ramp flare while moving in his wheelchair, and he risked having his wheelchair

        overturn on it.

           q.     The slope of the accessibility curb ramp side or flare in front of Natural Grocers


                                                  12
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 13 of 23




        is about 1:6.2 (16.1%) and steeper than a slope of 1:10 (10%).          The slope of this

        accessibility curb ramp flare is steeper than the maximum allowed slope of 1:10 (10%), in

        violation of federal Law 2010, ADAAG § 406.3. The Plaintiff encountered this steep curb

        ramp flare while moving in his wheelchair, and he risked having his wheelchair overturn

        on it.

            r.   The transition from the access aisle for the parking space marked for disabled

        patrons to the walkway of the accessible route to Natural Grocers contains a change of

        level of about 1 inch and more than a change of level of 0.25 inches. This change of level

        is greater than the maximum allowed change of level of 0.25 inches, in violation of Federal

        Law 2010, ADAAG §§ 303.2 and 405.4. The Plaintiff encountered this change of level

        while moving in his wheelchair and it stopped his forward movement, and he required

        assistance to move past this change of level.

            s. The transition from the access aisle for the parking spaces marked for disabled
        patrons to the walkway of the accessible route to Natural Grocers contains a change of

        level of about 1 inch and more than a change of level of 0.25 inches. This change of level

        is greater than the maximum allowed change of level of 0.25 inches, in violation of Federal

        Law 2010, ADAAG §§ 303.2 and 405.4. The Plaintiff encountered this change of level

        while moving in his wheelchair and it stopped his forward movement, and he required

        assistance to move past this change of level.

            t. The transition from the accessible route of the parking spaces for disabled patrons
        to the curb ramp leading to the walkway of the accessible route to Ace Hardware contains

        a change of level of about 1 inch and more than a change of level of 0.25 inches. This

        change of level is greater than the maximum allowed change of level of 0.25 inches, in


                                                13
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 14 of 23




        violation of Federal Law 2010, ADAAG §§ 303.2 and 405.4. The Plaintiff encountered

        this change of level while moving in his wheelchair and it stopped his forward movement,

        and he required assistance to move past this change of level.

           MEN’S RESTROOM IN ACE HARDWARE

           u. The men’s restroom door pull side maneuvering clearance in a front approach
        perpendicular to the doorway in Ace Hardware is blocked by shelves and is only about 9

        inches and less than a clearance of 18 inches. This door side maneuvering clearance is

        less than the minimum required clearance of 18 inches, in violation of Federal Law 2010,

        ADAAG § 404.2.4. In his wheelchair the Plaintiff encountered this condition, and due to

        it, he required assistance to exit the men’s restroom.

           v. In the men’s restroom in Ace Hardware, the restroom door to the accessible toilet
        compartment does not have a door pull on both sides of the door near the latch. This

        condition violates Federal Law 2010, ADAAG § 604.8.1.2. The Plaintiff encountered the

        lack of a door pull on the inside of the door in this compartment, and he could not fully

        close this door.

           w.     In the men’s restroom in Ace Hardware, the vertical change in level of the floor

        is about 0.75 inches at the drain in the accessible toilet compartment and is a greater change

        in level than 0.25 inches. This change of level violates Federal Law 2010, ADAAG §

        303.2. The Plaintiff encountered this change of level while backing up his wheelchair

        after he transferred himself from the toilet to his wheelchair. The wheel of his wheelchair

        got stuck in this drain, and he required assistance to exit this toilet compartment.

           x.     In the men’s restroom in Ace Hardware, the urinal rim is about 25 inches above

        the finish floor and higher than 17 inches above the finish floor. This urinal rim is higher


                                                  14
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 15 of 23




        than the maximum allowed height of 17 inches above the finish floor, in violation of

        Federal Law 2010, ADAAG § 605.2. The Plaintiff observed this condition, and it deters

        him from visiting this Ace Hardware.

           y. In the men’s restroom in Ace Hardware, the space between the side wall gab bar
        and the toilet paper dispenser above it is about 6 inches and less than 12 inches. The space

        between the side wall grab bar and the toilet paper dispenser above it is less than the

        minimum required space of 12 inches, in violation of Federal Law 2010, ADAAG § 609.3.

        The Plaintiff had difficulty transferring himself from his wheelchair to the toilet and back

        again due to this lack of space between grab bar and toilet paper dispenser.

           z.     In the men’s restroom in Ace Hardware, the door latch requires tight grasping,

        pinching, or twisting of the wrist and cannot be opened with a closed fist or loose grip.

        This door latch requires tight grasping, pinching, or twisting of the wrist, in violation of

        Federal Law 2010, ADAAG § 309.4 and contrary to the advisory in § 404.2.7. The

        Plaintiff could not open this door latch with a closed fist or loose grip.

           WOMEN’S RESTROOM IN ACE HARDWARE

           aa. In the women’s restroom in Ace Hardware, the accessible toilet compartment
        does not have a door pull on both sides of the door near the latch. This condition violates

        Federal Law 2010, ADAAG § 604.8.1.2. Due to this condition, the Plaintiff had difficulty

        opening this door, and he could not close it completely.

           bb. In the women’s restroom in Ace Hardware, the space between the side wall gab
        bar and the toilet paper dispenser above it is about 8 inches and less than 12 inches. The

        space between the side wall grab bar and the toilet paper dispenser above it is less than the

        minimum required space of 12 inches, in violation of Federal Law 2010, ADAAG § 609.3.


                                                  15
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 16 of 23




        The Plaintiff had difficulty transferring himself from his wheelchair to the toilet and back

        again due to this lack of space between grab bar and toilet paper dispenser.

            cc. In the women’s restroom in Ace Hardware, the toilet paper dispenser centerline is
        about 22 inches from the front of the water closet or toilet. The centerline of this toilet

        paper dispenser is not between a minimum of 7 inches and a maximum of 9 inches from

        the front of the water closet, in violation of Federal Law 2010, ADAAG § 604.7. The

        Plaintiff could not reach this toilet paper dispenser from the toilet.

            dd. In the women’s restroom in Ace Hardware, the toilet in the accessible toilet
        compartment does not have the flush control mounted on the open and wide side of the

        clear floor space. This condition violates Federal Law 2010, ADAAG § 604.6. Due to

        the location of the flush control on the toilet, the Plaintiff could not flush the toilet on his

        own.

            ee. In the women’s restroom in Ace Hardware, the door latch requires tight grasping,
        pinching, or twisting of the wrist and cannot be opened with a closed fist or loose grip.

        This door latch requires tight grasping, pinching, or twisting of the wrist, in violation of

        Federal Law 2010, ADAAG § 309.4 and contrary to the advisory in § 404.2.7. The

        Plaintiff could not open this door latch with a closed fist or loose grip.

            MEN’S RESTROOM IN NATURAL GROCERS

            ff. The force needed to open the men’s restroom door in Natural Grocers is about 13
        pounds and more than 5 pounds. The force needed to open this door is greater than the

        maximum allowed force of 5 pounds (22.2 N), pertaining to the continuous application of

        force necessary to fully open a door, in violation of Federal Law 2010, ADAAG § 404.2.9.

        Due to the force necessary to open the door to the men’s restroom, the Plaintiff required


                                                  16
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 17 of 23




        assistance to open this door and to enter the men’s restroom.

           gg. In the men’s restroom in Natural Grocers, the restroom door pull side
        maneuvering clearance in a front approach beyond the latch and parallel to the doorway is

        blocked by a trash can. A minimum of 18 inches of such maneuvering clearance is not

        provided, in violation of Federal Law 2010, ADAAG § 404.2.4. Due to this condition,

        the Plaintiff had difficulty exiting the men’s restroom.

           hh. In the men’s restroom in Natural Grocers, a door pull is not provided on both
        sides of the accessible toilet compartment door near the latch. This condition violates

        Federal Law 2010, ADAAG § 604.8.1.2. Due to this condition, the Plaintiff had difficulty

        opening and closing this door.

           ii.    In the men’s restroom in Natural Grocers, the accessible toilet compartment door

        swings into the compartment area. Due to this door swinging into the accessible toilet

        compartment area, the compartment does not have enough clear floor space to maneuver a

        wheelchair, in violation of Federal Law 2010, ADAAG § 604.8.1.2. Due to this door

        swinging into the accessible toilet compartment, the Plaintiff could not fully close the door

        once he entered the compartment in his wheelchair.

           jj.       In the men’s restroom in Natural Grocers, the rear wall grab bar in the accessible

        toilet compartment only extends about 10 inches on one side and about 26 inches on the

        other side from the centerline of the water closet or toilet. This rear wall grab bar does

        not extend a minimum of 12 inches (305 mm) on one side and 24 inches (610 mm) on the

        other side of the centerline of the water closet, in violation of Federal Law 2010, ADAAG

        § 604.5.2.     The Plaintiff encountered this condition, and it made it difficult for him to

        transfer from his wheelchair to sit on the toilet.


                                                   17
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 18 of 23




            kk. In the men’s restroom in Natural Grocers, the lavatory pipes under the sink are
        only partially insulated. This condition violates Federal Law 2010, ADAAG § 606.5. In

        his wheelchair the Plaintiff used this sink, and due to the lack of complete insulation of the

        pipes under the sink, he risked skin burns and injury to his legs.

            ll. In the men’s restroom in Natural Grocers, the paper towel dispenser outlet is about
        55 inches above the finish floor and more than 48 inches above the finish floor. The paper

        towel dispenser is outside the reach range of an individual in a wheelchair of a maximum

        of 48 inches (1220 mm) above the finish floor, in violation of Federal Law 2010, ADAAG

        § 308.2.1. From his wheelchair, the Plaintiff could not reach this paper towel dispenser

        outlet.

            WOMEN’S RESTROOM IN NATURAL GROCERS

            mm.        In the women’s restroom in Natural Grocers, the restroom entrance door

        pull side maneuvering clearance in a front approach perpendicular to the doorway is

        blocked by the accessible toilet compartment and is only about 39 inches and is less than

        60 inches. This door pull side maneuvering clearance in a front approach perpendicular

        to the doorway is less than the minimum required clearance of 60 inches, in violation of

        Federal Law 2010, ADAAG § 404.2.4. Due to this lack of clearance, the Plaintiff required

        assistance to exit the women’s restroom.

            nn. In the women’s restroom in Natural Grocers, the accessible toilet compartment
        does not have a door pull on both sides of the door near the latch. This condition violates

        Federal Law 2010, ADAAG § 604.8.1.2. Due to this condition, the Plaintiff had difficulty

        opening this door, and he could not close it completely.

            oo. In the women’s restroom in Natural Grocers, the lavatory pipes under the sink are

                                                 18
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 19 of 23




          only partially insulated. This condition violates Federal Law 2010, ADAAG § 606.5. In

          his wheelchair the Plaintiff used this sink, and due to the lack of complete insulation of the

          pipes under the sink, he risked skin burns and injury to his legs.

                pp. In the women’s restroom in Natural Grocers, the paper towel dispenser is about
          4 feet above the finish floor and it protrudes horizontally into the circulation path about 10

          inches and more than 4 inches. This paper towel dispenser has a leading edge more than

          27 inches (685 mm) and not more than 80 inches (2030 mm) above the finish floor and

          protrudes horizontally into the circulation path more than 4 inches (100 mm), in violation

          of Federal Law 2010, ADAAG § 307.2. The Plaintiff encountered this paper towel

          dispenser while moving in his wheelchair.

                qq. In the women’s restroom in Natural Grocers, a trash can is located under the paper
          towel dispenser. A clear floor space of 30 inches by 48 inches for use of the paper towel

          dispenser is not provided due to a trash can located under this dispenser, in violation of

          Federal Law 2010, ADAAG §§ 305.7 and 606.2. In his wheelchair, the Plaintiff’s forward

          approach to this paper towel dispenser was blocked by this trash can.


          40.     All of the foregoing violations are also violations of the 1991 Americans with

   Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

   as promulgated by the U.S. Department of Justice.

          41.      The discriminatory violations described in paragraph 39 are not an exclusive list of

   the Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ places of

   public accommodation in order to photograph and measure all of the discriminatory acts violating

   the ADA and all of the barriers to access. In order to remedy this discriminatory situation, the

   Plaintiff requires an inspection of the Defendants’ places of public accommodation in order to

                                                    19
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 20 of 23




   determine all of the areas of non-compliance with the Americans with Disabilities Act.

          42.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied the benefits of services, programs and activities of the

   Defendants’ building and its facilities, and have otherwise been discriminated against and damaged

   by the Defendants because of the Defendants’ ADA violations, as set forth above. The individual

   Plaintiff, and all others similarly situated will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein.

          43.     Defendants have discriminated against the individual by denying individuals access

   to the full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.

          44.    Furthermore, the Defendants continue to discriminate against the Plaintiff, and all

   those similarly situated, by failing to make reasonable modifications in policies, practices or

   procedures, when such modifications are necessary to afford all offered goods, services, facilities,

   privileges, advantages or accommodations to individuals with disabilities; and by failing to take

   such efforts that may be necessary to ensure that no individual with a disability is excluded, denied

   services, segregated or otherwise treated differently than other individuals because of the absence

   of auxiliary aids and services.

          45.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

   Considering the balance of hardships between the Plaintiff and Defendants, a remedy in equity is

   warranted.

          46.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

   fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR



                                                    20
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 21 of 23




   36.505.

          47.     Defendants are required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for its place of public accommodation

   that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

   an alteration to Defendants’ places of public accommodation since January 26, 1992, then the

   Defendants are required to ensure to the maximum extent feasible, that the altered portions of the

   facility are readily accessible to and useable by individuals with disabilities, including individuals

   who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants’ facilities are ones which were

   designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

   36.401, then the Defendants’ facilities must be readily accessible to and useable by individuals

   with disabilities as defined by the ADA.

          48.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendants.


          49.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff injunctive relief, including an order to require the Defendants to alter the Main Street

   Marketplace, Ace Hardware and Natural Grocers and the parking lot and walkways to make those

   facilities readily accessible and useable to the Plaintiff and all other persons with disabilities as

   defined by the ADA; or by closing the facilities until such time as the Defendants cure their

   violations of the ADA.


          WHEREFORE, Plaintiff respectfully requests:



                                                    21
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 22 of 23




               a.      The Court issue a Declaratory Judgment that determines that the Defendants

        are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

        seq. at the commencement of the subject lawsuit.


               b.      Injunctive relief against the Defendants including an order to make all

        readily achievable alterations to the facility; or to make such facility readily accessible to

        and usable by individuals with disabilities to the extent required by the ADA; and to require

        the Defendants to make reasonable modifications in policies, practices or procedures, when

        such modifications are necessary to afford all offered goods, services, facilities, privileges,

        advantages or accommodations to individuals with disabilities; and to take such steps that

        may be necessary to ensure that no individual with a disability is excluded, denied services,

        segregated or otherwise treated differently than other individuals because of the absence of

        auxiliary aids and services.


               c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

        U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


               d.      Such other relief as the Court deems just and proper, and/or is allowable

        under Title III of the Americans with Disabilities Act.




                                                  22
Case 1:19-cv-00034-WJM-KLM Document 1 Filed 01/04/19 USDC Colorado Page 23 of 23




                               DESIGNATION OF PLACE OF TRIAL

          Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby designates

   Denver, Colorado as the place of trial for this action.


                                             Respectfully submitted,

                                               s/Robert J. Vincze_____
                                               Robert J. Vincze (CO #28399)
                                               Law Offices of Robert J. Vincze
                                               PO Box 792
                                               Andover, Kansas 67002
                                               Phone: 303-204-8207
                                               Email: vinczelaw@att.net

                                               Attorney for Plaintiff Fred Nekouee




                                                    23
